Name: 85/68/EEC: Commission Decision of 21 December 1984 granting financial support to implement the Evzoni-Volos road - section between Axios and Gallikos bridge project (Only the Greek text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  land transport;  transport policy
 Date Published: 1985-02-02

 Avis juridique important|31985D006885/68/EEC: Commission Decision of 21 December 1984 granting financial support to implement the Evzoni-Volos road - section between Axios and Gallikos bridge project (Only the Greek text is authentic) Official Journal L 030 , 02/02/1985 P. 0025 - 0027*****COMMISSION DECISION of 21 December 1984 granting financial support to implement the Evzoni-Volos road - section between Axios and Gallikos bridge project (Only the Greek text is authentic) (85/68/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3620/84 of 19 December 1984 on the granting of limited support in the field of transport infrastructure (1); Whereas the Greek Government has applied to the Community for financial support towards the cost of the 'Evzoni-Volos road - section between Axios and Gallikos bridge' project; Whereas all the conditions required for the Community to grant financial support have been statisfied, HAS DECIDED AS FOLLOWS: Article 1 Financial support totalling four million ECU is hereby granted to finance the work to implement the 'Evzoni-Volos road - section between Axios and Gallikos bridge' project. The specifications for the work and the terms and conditions of payment are set out in the Annex. Article 2 This Decision is addressed to the Hellenic Republic. Done at Brussels, 21 December 1984. For the Commission Giorgios CONTOGEORGIS Member of the Commission (1) OJ No L 333, 21. 12. 1984, p. 58. ANNEX Terms and conditions attached to the award of Community assistance to Greece for specified works on the Evzoni-Volos road (section Axios-Gallikos bridge) 1. Location of the project The project that is the subject of this Decision is situated on the north-south axis Evzoni-Thessaloniki-Volos-Athenes. It is between the Axios bridge and the Gallikos bridge on the outskirts of Thessaloniki, thus linking the city with the main road axis in Greece. 2. Description of the project The project concerns the construction of a new carriageway parallel to the existing road, so as to create a 2 Ã  3-lane motorway, with a total length of 11,5 kilometres. It includes the construction of a 290 m long bridge over the Gallikos river and of a grade-separated interchange near Sindos bridge. 3. Timetable for the project Work on the project is already underway. Completion is scheduled for 1986. 4. Payment schedule 4.1. The Community agrees to contribute up to a maximum of four million ECU for this project; the amount of the financial support shall not exceed 25 % of the total cost of the project. The total cost of the project is estimated at Dr 1,400 billion (15 875 million ECU at May 1984 rate). The payment schedule shall be as follows: Payment 1: The Commission shall authorize the payment of an advance of not more than 30 % of the total grant scheduled. Payment 2: Upon receipt by the Commission of certified evidence that work equivalent to 50 % of the total work on the project has been completed, the Commission shall pay or cause to be paid a sum equivalent to 45 % of the total grant scheduled. The second payment will only be granted when the Commission has received evidence that the actual certified payments for the project have equalled or exceeded fifty percent (50 %) of the total cost noted above. Payment 3: Upon receipt of certified evidence that the project has been completed, the Commission shall pay or cause to be paid the remainder of the sum outstanding. 4.2. Prior to making the first payment (payment 1), the Commission will require the Greek Government to apply Directives 71/305/EEC and 72/277/EEC notably with respect to advertising appropriate works. 5. Maintenance of accounts The Commission requires that the Greek authorities responsible maintain accounts and all other information required by the Commission for the effective control over the expenditure on the project. The Commission reserves the right to require written evidence to be supplied during the course of the work of progress and to inspect the site of the works. The accounts of the project are to be maintained for at least four years after the completion of the works. 6. Certification of payments and control of the works In respect of each payment the Commission will require from the responsible authorities: - a statement of the works undertaken sufficient to monitor progress. This statement is to be signed by the person officially responsible for the project to the Greek authorities, - a certified statement of the payments that have been made. Upon receipt of all payments from the Commission pursuant to this Decision the Commission will require a receipt to be issued. 7. Responsible officials The responsible authority for the execution of this Decision in Greece is the Ministry of Public Works. For the Commission, the Head of Division 'Infrastructure Planning and Development', Directorate-General for Transport, is responsible for implementation. 8. Publicity The responsible authority is required to advertise assistance from the Community by erecting site notices.